       Case 1:19-cr-00223-WMR-LTW Document 134 Filed 07/20/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

  UNITED STATES OF AMERICA
  v.                                          CRIMINAL ACTION FILE NO.:
  NDIDI NWAGBO,                               1:19-cr-00223-WMR-LTW-1
                 Defendant.

                                     ORDER


        This matter is before the Court on Defendant’s Motion to Amend Conditions

of Pretrial Supervision [Doc. 130]. Defendant requests that the location restriction

with curfew condition be removed. Neither the government nor probation oppose

this request.

        IT IS HEREBY ORDERED that Defendant’s pretrial supervision be amended

to remove the location restriction with curfew condition. All other conditions shall

remain in effect.

        SO ORDERED this 20th day of July, 2021.
